DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oem et al., U.S. Patent Number 9547405.
	Regarding claims 1 and 5, Oem et al., discloses a touch panel having intersection structure for sensing patterns with features of the claimed invention including a deformable substrate (such as element 300); at least one conductive pattern (see col. 8, lines 17-25), formed on said deformable substrate; an electrically insulating layer (see col. 2., line 47), formed over said deformable substrate and over said conductive pattern; at least one electrical connection pad (such as elements 255), formed over said electrically insulating layer and at least partially overlying said conductive pattern; and at least one via (see, for example, claim 5), extending through said electrically insulating layer and electrically connecting said conductive pattern to said at least one electrical connection pad.
	Regarding claims 2-6, the conductive pattern is adhered to the substrate.
	Regarding claims 3-4, and 7, the substrate and electrical connection pad, and conductive pattern lie in mutually parallel planes (see figure 2). 
	Regarding claim 8, the electrical connection pad at least partially overlies said conductive pattern.  

Claims 9-20 for the specifics of the second insulating layer and specifics of the second via, in combination with other limitations of claims 9 and 13, and their dependent ones, are allowed over the prior ail of the record,

Response to Amendment
Applicant's amendment and arguments filed 3/9/21 have been fully considered but they are moot in view of the new ground of rejection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Saturday, April 10, 2021